Citation Nr: 1740581	
Decision Date: 09/19/17    Archive Date: 10/02/17	

DOCKET NO.  17-26 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the lower left extremity.

2. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the lower right extremity.

3. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert W. Gillikin II, Attorney at Law


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to January 1965.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the lower left extremity was manifest by mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness; with muscle strength testing and reflex testing both normal; sensory examination within normal limits; and all nerves clinically normal.  

2.  The Veteran's peripheral neuropathy of the lower right extremity was manifest by mild intermittent paresthesias and/or dysesthesias and mild numbness; with muscle strength testing and reflex testing both normal; sensory examination within normal limits; and all nerves clinically normal.  

3.  The Veteran's service connected disabilities; bilateral hearing loss, bowel perforation status post right hemicolectomy, residual of colonoscopy with residual scar, diabetes mellitus type II, peripheral neuropathy, lower right extremity associated with diabetes mellitus type II, peripheral neuropathy, lower left extremity associated with diabetes mellitus type II, erectile dysfunction associated with diabetes mellitus type II, status post incisional ventral hernia repair associated with bowel perforation status post right hemicolectomy, residual of colonoscopy with residual scar; do not preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the lower left extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124; Diagnostic Code 8521 (2016).

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the lower right extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124; Diagnostic Code 8521(2016).

3.  The criteria for a total rating based on individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an October 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, and evidence submitted by the Veteran has been obtained.  The Veteran has also been provided with a VA examination in May 2014.

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disabilities have not significantly changed, and a uniform evaluation is warranted.

The Veteran's peripheral neuropathy of the left and right lower extremities is currently rated at 10 percent.  The schedule of ratings for neurological conditions and convulsive disorders is covered by diagnostic code 8521, paralysis of the external popliteal nerve (common peroneal).  See 38 C.F.R. § 4.124a, DC 8521.  Under diagnostic code 8521, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating is assigned for moderate incomplete paralysis, and a 30 rating evaluation is assigned for severe incomplete paralysis.  Comparatively, a 40 percent rating is assigned for complete paralysis manifested by: foot drop and slight droop of the first phalanges of all toes, the inability to dorsiflex the foot, and lost extension (dorsal flexion) of proximal phalanges of toes; lost abduction of the foot, weakened adduction; anesthesia covering the entire dorsum of the foot and toes.  See id.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement when bilateral combine with application of the bilateral factor.

III.  TDIU Law and Regulations

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529
(1993).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, in circumstances where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.   The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In the present case, service connection has been granted for bilateral hearing loss, bowel perforation status post right hemicolectomy (40 percent), residuals of colonoscopy with residual scar (20 percent), diabetes mellitus type II (20 percent), peripheral neuropathy, right lower extremity associated with diabetes mellitus type II (10 percent), peripheral neuropathy, left lower extremity associated with diabetes mellitus type II (10 percent), erectile dysfunction associated with diabetes mellitus type II (0 percent), status post incisional ventral hernia repair associated with bowel perforation status post right hemicolectomy, residual of colonoscopy with residual scar (0 percent).  His combined rating from May 24, 2010 is 70 percent.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
 
The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  Here, that is the Board.

IV.  History

The Veteran contends that he has peripheral neuropathy in both his left and right lower extremities that is of greater severity that contemplated by 10 percent ratings.   He states that he has clinically documented pain and numbness.  With respect to his TDIU claim, the Veteran notes that he has a 70 percent overall rating effective March 24, 2010.  He states that this overall rating should be increased due to the increase due for both of his lower extremities.  In addition, he argues that the Veteran in unable to secure or maintain substantially gainful employment.

In his September 2013 Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in 2005 in housekeeping at the Salem VA Medical Center (VAMC).  He was earning $27,000 per year and working full time.  He reported that his lower back pain, diabetes, neuropathy, hypertension, and hearing loss prevent him from securing or following any substantially gainful occupation.  He also indicated that he did not leave his last position because of his disabilities.  

At a November 2013 VA examination, the VA examiner reported that the Veteran's hearing loss impacts ordinary conditions of daily life, including his ability to work, as the Veteran reported that it is hard to hear.  The VA examiner also stated that the Veteran's diabetes mellitus (and complications) did not impact the Veteran's ability to work.

In his December 2013 Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran indicated that he last worked in March 2005 as a housekeeping aid.  The Veteran indicated that he voluntarily retired.  

In May 2014, the Veteran underwent a VA examination regarding his peripheral neuropathy.   He stated that both feet have felt hot and numb on both sides for years.  Regarding his lower left extremity, the Veteran reported mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  His muscle strength testing and reflex testing were both clinically normal.  A sensory examination was within normal limits.  The VA examiner noted that all nerves were normal.  Similarly, a clinical examination of the right lower extremity revealed mild paresthesias and/or dysesthesias, and mild numbness.  The Veteran's lower extremity muscle strength testing and reflex testing were both clinically normal.  A ten percent rating was assigned to both lower extremities based upon mild incomplete paralysis.  Regarding employment, the VA examiner noted that the Veteran's peripheral neuropathy did not impact his ability to work.

V.  Analysis

A. Increased Rating

Here, the Veteran contends that he is entitled to a higher 20 percent rating for peripheral neuropathy of both his left and right lower extremities, respectively.  He argues that the evidence shows that he has moderate-level neuropathy rather than just mild-level neuropathy, which is the difference between a 10 percent and a higher 20 percent rating.  His attorney also notes that he was prescribed Neurotonin and Venlafaxine for neuropathy.  

The Veteran is competent to report pain and numbness in his lower extremities.

Upon clinical evaluation in May 2014, the Veteran's peripheral neuropathy was productive of mild intermittent pain (for only the left lower extremity) and mild paresthesias and/or dysesthesias, and mild numbness for both lower extremities.  There is no evidence of moderate incomplete paralysis, as required by a higher 20 percent rating.  

Here, the most probative evidence is the May 2014 VA examination, which most closely approximates a 10 percent rating, but no higher, for peripheral neuropathy of both the left and right lower extremities.  Although the Board acknowledges the Veteran's argument that he has clinically documented pain and numbness, this was already explicitly considered by the May 2014 VA examiner.  Taking this into account, the VA examiner opined that the Veteran had mild characteristic manifestations attributable to his peripheral neuropathy of both his left and right lower extremities.  Consequently, a rating in excess of ten percent for peripheral neuropathy of both his left and right lower extremities must be denied.

B.  TDIU

The Veteran argues that given the combined impact of his service-connected medical impairments, he is unable to secure or maintain any substantially gainful employment, and therefore should be awarded individual unemployability benefits.  Here, where the scheduler rating is less than total, a total disability rating for compensation may be assigned when Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16 (a).

The primary piece of evidence cited in support of the Veteran's claim is that he is not currently employed.  He previously earned worked full time and earned $27,000 per year.  The Board finds these reports are supported by the record.  However, the Board also notes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In addition, the Veteran is not currently service-connected for lower back pain or hypertension, two of the disabilities he cites as affecting his employment.  The Board may not consider impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006)

Here, the weight of the evidence supports a finding that the Veteran's disabilities do not preclude him from obtaining or retaining substantially gainful employment.  His September 2013 Application for Increased Compensation Based on Unemployability indicates that he did not leave his previous position solely due to service-connected disabilities.  In his subsequent December 2013 Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran indicated that he voluntarily retired.  Prior to that, he was employed full time earning $27,000 per year.  Furthermore, in his May 2014 VA examination, the VA examiner noted that the Veteran's peripheral neuropathy did not impact his ability to work.  The Board finds this evidence highly probative.

The Veteran's contention of unemployability is outweighed by the evidence of record, including the December 2013 evidence indicating voluntary retirement.  Although the Veteran did not report current employment, the Board finds that the medical evidence of record is sufficient upon which to determine that the Veteran's service-connected disabilities to not preclude employment.  Although the attorney-representative has contended that the service-connected disabilities warrant a rating of TDIU, neither the Veteran nor his representative have detailed the basis for this contention.  The medical evidence, to include the VA compensation examinations of the service-connected disabilities, reflect that these disabilities do not preclude employment.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER


A rating in excess of 10 percent for peripheral neuropathy of the lower left extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the lower right extremity is denied.

A total rating based on individual unemployability (TDIU) is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


